


Exhibit 10.1
FORM OF MANAGEMENT COMPANY SERVICES AGREEMENT


THIS AGREEMENT is made as of the [_________], 201[_].


BETWEEN


[________________________] incorporated under the laws of [____________] and
having its registered office at [_____________________], registered with
[_________________] (the “Fund”) of the first part;


AND


Franklin Templeton International Services S.à r.l., a société à responsabilité
limitée incorporated under the laws of the Grand Duchy of Luxembourg and having
its registered office at 8A, rue Albert Borschette, L-1246 Luxembourg,
registered with the Luxembourg Register of Commerce and Companies under number B
36.979 (the “Management Company”) of the second part;


the Fund and the Management Company being individually referred to hereinafter
as a "Party", and collectively as the “Parties”.


WHEREAS


(A)
The Fund is an investment company with variable capital pursuant to Part I of
the Law and is organised as investment company with multiple sub-funds (the
"Sub-Funds") as listed in Appendix 1, the principal object of which is to invest
its net assets in transferable securities and other permitted liquid financial
assets, as more fully described in the prospectus of the Fund as amended from
time to time (the "Prospectus") and its articles of incorporation (the
"Articles").



(B)
Pursuant to article 33 (1) of the Law, the Fund has appointed
[_________________], having its registered office at [________________________]
to act as depositary bank (the "Depositary").



(C)
The Management Company is a management company authorised under Article 101 (2)
of the Law.



(D)
The Fund hereby wishes to appoint the Management Company to act as its
management company under the Law, to perform certain asset management,
administrative, and principal distribution duties and to provide registrar and
transfer agency services as well as corporate and domiciliary agency services in
connection with the business of the Fund and more fully described hereinafter.



(E)
The Management Company is ready and willing to act as the Fund’s management
company, subject to and in accordance with the provisions hereinafter set forth.






1



--------------------------------------------------------------------------------




Unless otherwise specifically defined in this Agreement, all capitalised terms
herein shall have the same meaning as in the Prospectus. In relation to this
Agreement, unless the context otherwise requires, all reference to the Fund
shall include a reference to each of its Sub-Funds, including Sub-Funds created
in the future.


NOW IT IS HEREBY AGREED AS FOLLOWS:


Definition


In this Agreement and in all amendments hereto the following words and
expressions shall, where not inconsistent with the context, have the following
meanings respectively:


"Agreement" means this agreement together with all its signed appendices;


"Articles" means the articles of incorporation of the Fund as amended from time
to time;


"Board" means the board of directors of the Fund;


“CSSF Circular” means the Circular 12/546 on the authorisation and organisation
of Luxembourg management companies subject to Chapter 15 of the Law as well as
investment companies which have not designated a management company within the
meaning of Article 27 of the Law, as amended from time to time or any successor
CSSF circular thereto;


"Law" means the Luxembourg Law of 17 December 2010 relating to undertakings for
collective investment, as amended from time to time;


"Luxembourg Supervisory Authority" means the Luxembourg supervisory authority,
the Commission de Surveillance du Secteur Financier or any of its successors;


"Prospectus" means the prospectus of the Fund and the key investor information
document, in force from time to time, including all addenda and / or
supplements;


"Regulation" means the CSSF Regulation n° 10-4 of 24 December 2010 transposing
Commission Directive 2010/43/EU of 1 July 2010 implementing Directive 2009/65/EC
of the European Parliament and of the Council as regards organisational
requirements, conflicts of interest, conduct of business, risk management and
content of the agreement between a depositary and a management company, as
amended from time to time or any successor regulation thereto;


"Shareholder(s)" means, unless otherwise specified, the shareholder(s) of the
Fund;


"Shares" means the shares of the Fund;


"Sub-Funds" means a separate portfolio of assets established within the Fund
with one or more classes which is invested in accordance with a specific
investment objective.


In this Agreement, unless otherwise specified:


(a)
references to clauses, sub-clauses, appendices and paragraphs are to clauses,
sub-clauses, appendices and paragraphs of this Agreement;



(b)
headings to clauses are for convenience only and do not form part of the
operative provision of this Agreement and shall be ignored in construing the
same;



(c)
a reference to any statute or statutory provision shall be construed as a
reference to the same as it may have been, or may from time to time be,
re-enacted; and



(d)
references to a "person" shall be construed so as to include any individual,
firm, company, government, state or agency of a state, local or municipal
authority or government body or any joint venture, association or partnership
(whether or not having separate legal personality).


2



--------------------------------------------------------------------------------






1
APPOINTMENT OF THE MANAGEMENT COMPANY



The Fund hereby appoints Franklin Templeton International Services S.à r.l. as
its management company to carry out the management functions listed in Annex II
of the Law, and Franklin Templeton International Services S.à r.l. hereby
confirms acceptance of such appointment and the attendant duties and
responsibilities in accordance with the provisions of this Agreement.


2
GENERAL



2.1
The Management Company will observe and comply with the provisions of the
Articles, the Prospectus and any orders or guidelines received from time to time
from the Board ("Instructions") unless such orders conflict with the Management
Company's duties.



2.2
Subject to the overall responsibility of the Board the Management Company shall
be responsible for the day-to-day management of the affairs of the Fund in
accordance with the Articles, the Prospectus and the Instructions.



2.3
The Management Company shall perform risk-monitoring procedures in accordance
with all applicable laws and regulations.



2.4
In carrying out its duties, the Management Company shall at all times observe
all applicable legal and regulatory provisions and, in particular, the
Regulation and the prudential rules as may be determined from time to time by
the Luxembourg Supervisory Authority.



2.5
If certain activities are delegated by the Management Company to third parties
(the "Service Providers") as set out in clause 4 below, the Management Company
shall observe or ensure that its Service Providers observe, all applicable
provisions of the relevant laws and regulations including but not limited to (i)
the provisions of the CSSF Circular, (ii) the requirements of performing initial
and ongoing due diligence on delegates and (iii) the principles of Article 111
of the Law; the Management Company shall in addition supervise at any time the
activities carried out by the Service Providers and co-ordinate the activities
of the different Service Providers with respect to the Fund, in accordance with
the Prospectus, the Articles, the Instructions, the Law and the Regulation. In
no case shall the Management Company's liability be affected by the fact that
the Management Company delegated any functions to third parties.



2.6
The Management Company undertakes to maintain such appropriate levels of human
and technical resources as the business and the investment policy/strategy of
the Sub-Funds may from time to time require in order to perform its duties
hereunder.



2.7
The Management Company further undertakes to define and implement at any time
procedures and arrangements as further details in the Regulation and the CSSF
Circular to minimise conflicts of interest, to act honestly, fairly and with due
skill, care and diligence in the best interests of the Fund.




3



--------------------------------------------------------------------------------




3
DUTIES AND RESPONSIBILITIES OF THE MANAGEMENT COMPANY



3.1
The Management Company shall be responsible for the investment management of the
assets of the Fund, the administration of the Fund and the implementation of the
Fund’s distribution and marketing policy.



3.2
The Management Company is entrusted with the day to day management of the assets
of all the Sub-Funds. The Management Company shall have the power to purchase,
subscribe or otherwise acquire or deal in investments and securities and to
sell, redeem, exchange, vary or transpose the same at its full discretion on
behalf and in the name of the Fund and its Sub-Funds, provided that the
Management Company shall observe and comply with the restrictions as set out in
the Prospectus as well as with any Instructions.



All rights of voting conferred by the investments made by the Management Company
on behalf and in the name of the Fund and its Sub-Funds, may be exercised in
such manner and as detailed in the relevant internal policy as the Management
Company may determine. The Fund shall from time to time upon written request
from the Management Company execute and deliver, or, if appropriate, cause to be
executed and delivered by the Depositary, to the Management Company such powers
of attorney or proxies authorising such attorney or proxies to exercise any
rights conferred by, or otherwise act in respect of all or any part of the
investments.


The Management Company shall keep or cause to be kept on behalf of the Fund such
books, records and statements expressed in such currencies as may be necessary
to give a complete record of all transactions carried out by the Management
Company on behalf of the Fund and such other books, records and statements as
may be required by the relevant laws and the Articles and as may be necessary to
give a complete record of all other transactions carried out by the Management
Company on behalf of the Fund and shall permit the Fund and its employees and
agents and the auditors of the Fund to inspect such books, records and
statements at all reasonable times.


The Management Company shall employ a risk management process which enables it
to monitor and measure at any time the risks arising from the business of the
Fund, in accordance with the applicable laws, regulations and ESMA
recommendations or guidelines (including but not limited to ESMA Guidelines
10/788 and CSSF Circular on the presentation of the main regulatory changes in
risk management following the publication of the Regulation and ESMA
clarifications, further clarifications from the CSSF on risk management rules
and the definition of the content and format of the risk management process to
be communicated to the CSSF).


The Management Company may delegate its duties hereunder in accordance with the
provisions of clause 4 below.


3.3
The Management Company is entrusted with the central administration functions
for the Fund which are to be performed for a société d'investissement à capital
variable in application of the Law and applicable regulations.



The Management Company will inter alia:


1)    be responsible for keeping the register of shareholders of the Fund;



4



--------------------------------------------------------------------------------




2)    keep the accounts of the Fund and such financial books and records as may
be necessary and required by applicable legislation;


3)    determine the net asset value of the Sub-Funds on the relevant valuation
days and arrange for the publication/availability of the net asset values;


4)    process all subscription, conversion and redemption orders of shares of
the Fund;


5)    deal with the issue, transfer and redemption of the shares of the
Sub-Funds including the receipt and transfer of the related issue, sale and
redemption proceeds;


6)    undertake the necessary steps to maintain any registration with
governmental or similar agencies and liaise with the service providers of the
Fund;


7)    provide corporate and domiciliary agency services and, in this respect,
deal with all correspondence to and from the Fund as well as with all
publications, reports, circulars, etc.;


8)    perform all other duties required for the efficient administration of the
Fund as separately agreed between the Fund and the Management Company (remaining
however within the limits of Annex II of the Law).


The Management Company is authorized (so far as is permitted by applicable laws)
to maintain all accounts, registers, corporate books and other documents on
computer records and to produce at any time during the course of legal
proceedings, copies or reproductions of these documents made by photographic,
photostatic or data processing procedures as judicial proof.


The Management Company shall be obliged to hold third party information
confidential, to comply with all relevant data protection and client
confidentiality laws and to maintain any such regulatory or other
authorizations, licenses or approvals.


3.4
The Management Company will act as the Fund’s principal distributor and may
undertake marketing and distribution activities either directly or through duly
appointed distributors (whether global distributors and/or sub-distributors) as
agreed from time to time with the Fund.



Upon the request of the Board, the Management Company shall undertake the
registration of the Shares for public offering and sale in foreign
jurisdictions.


The Management Company may appoint a general distributor for the distribution of
the Shares which may in turn appoint sub-distributors to distribute the Shares
in accordance with the rules and regulations of the countries of distribution
and the Prospectus. Depending on the situation, such third parties may not have
any authority to act as agent of the Management Company. The Management Company
undertakes to implement or to cause the general distributor (or its
sub-distributors) to implement anti-money laundering and prevention of terrorism
financing measures in accordance with the Luxembourg laws and regulations
applicable to the Fund and the Management Company.

5



--------------------------------------------------------------------------------






3.5
The Management Company shall provide to the Board periodic reports on its
activities and transactions the content and frequency which will be agreed from
time to time between the Management Company and the Fund. The Management Company
shall provide reports at such other times as the Board may reasonably request.



4
DELEGATION OF THE DUTIES OF THE MANAGEMENT COMPANY



4.1
The Management Company may, in accordance with the provisions of Article 110 of
the Law and the relevant regulations and prudential rules, as may be amended,
under its own supervision and responsibility, delegate one or more of its
functions to Service Providers.



4.2
Any delegation may be subject to the prior approval of the Board to the extent
required under applicable Luxembourg laws and regulations. Delegations may be
further subject to the approval of the Luxembourg Supervisory Authority and
shall be disclosed in the Prospectus, to the extent required under applicable
Luxembourg laws and regulations.



4.3
The delegation shall not prevent the effectiveness of supervision by the
Management Company and in particular shall not prevent the latter from acting or
the Fund from being managed in the best interests of the Shareholders.



4.3.1
In particular the Management Company shall, when entering into delegation
agreements with Service Providers, ensure (i) that such agreements provide for
the effective monitoring of the delegated activity by the Management Company at
any time, (ii) that they take into account the requirements of the provisions of
the CSSF Circular (in particular section 7.1.) and (iii) that the Management
Company has appropriate access to the systems used by the Service Providers or
that it has access to any relevant data on reasonable request.



The Management Company shall further ensure that it receives regular reports
from the Service Providers enabling it to assess whether:
(i)
the Fund’s assets are invested pursuant to (i) the provisions of the Prospectus
and the Articles and (ii) the applicable laws and regulations;

(ii)
the risk management methods undertaken and applied are sufficient to allow the
Management Company to control and measure at any time the risks associated with
the investments made by the Fund, in particular financial positions and the
contribution of these to the general risk profile of the Sub-Funds and the Fund;
and

(iii)
the marketing policy of the Fund is being complied with where applicable.

(iv)
the Service Providers act in the best interests of the Fund and execute the
investment decisions taken for the account of the Fund in accordance with the
objective, the investment strategies and the risk limitations of the Fund, take
all reasonable measures in order to execute directly all orders themselves to
obtain the best result, respectively in order to ensure that orders placed with
other entities for execution are executed to obtain the best possible result;
they shall execute rapidly and equitably portfolio transactions on behalf of the
Fund that they manage;


6



--------------------------------------------------------------------------------




(v)
the Service Providers implement and maintain operationally a business continuity
plan and a disaster recovery plan.

4.3.2
The Management Company shall also ensure that the agreements with Service
Providers allow (i) the conducting officers of the Management Company (the
“Conducting Officers”) to monitor and control effectively at any time the
activity of the Service Providers and (ii) the Conducting Officers and the
Management Company’s staff access to the data documenting the activities
performed by the Service Providers for and on behalf of the Management Company
or the Fund; that the Conducting Officers are not prevented to give at any time
further instructions to the Service Providers and that the agreements with the
Service Providers may be terminated at any time with immediate effect in order
to safeguard the interests of the Shareholders.



4.4
The Management Company shall only delegate its functions to Service Providers
that are duly qualified and hold the necessary authorisations as may be required
in their country of incorporation. The Management Company shall in this regard
carry out such verifications and due diligence as may be necessary to assess
that the Service Providers are duly organised to carry out such functions.



4.5
The investment management functions may only be delegated to an entity which in
its home country is subject to a supervisory authority which the Luxembourg
Supervisory Authority recognises and has established co-operation with and
complies with any further Luxembourg requirements as may be imposed from time to
time.



4.6
In the case of the delegation of the investment management functions, the
Management Company shall ensure that the investment management agreement entered
into with the investment manager (the “Investment Manager”) refers to the
applicable investment policy and investment restrictions and the legal and
regulatory provisions applicable to the investments of the Fund or to the Fund
current prospectus, which contains this information.



4.7
The administration functions described under 3.3 may be delegated in accordance
with the applicable Luxembourg laws, regulations and the prudential rules.



4.8
Without prejudice to the generality of the foregoing, the Management Company
shall:



4.8.1
review and monitor on an on-going basis, the performance of the investments and
report thereon as the Fund shall reasonably require;

4.8.2
review and monitor on an on-going basis the compliance by the Service Providers
with all laws and regulations and, in particular, with the investment policy and
restrictions as set out in the Law, the Prospectus, the Articles and all
investment instructions which may from time to time be communicated by the Fund;

4.8.3
ensure that the Service Providers to whom one or more functions have been
delegated are promptly notified of any Instructions regarding their activities;

4.8.4
ensure that the Board receives reports on all actions that the Management
Company has taken in order to effectively carry out the investment objectives
and policies of the Fund and its Sub-Funds in relation to investments forming
part of the assets of the Fund and its Sub-Funds;

4.8.5
inform the Fund of the discontinuation of the delegation to any one Service
Provider by the Management Company;


7



--------------------------------------------------------------------------------




4.8.6
ensure that the Board receives reports covering any error, breach of investment
policy, investment restrictions or other material event without undue delay
which the Fund could reasonably expect to be brought to its attention; and

4.8.7
generally, ensure that the Board receives any such other information and reports
as the Fund may reasonably require.



5
INSTRUCTIONS



Instructions shall be deemed to have been received by the Management Company in
respect of any of the matters referred to in this Agreement upon receipt of
written, cabled, telexed, telefaxed or e-mail instructions or of instructions
given by any other means agreed by the Parties and given or purporting to be
given by the Fund or its agents or by one or more persons as the Fund or its
agents shall from time to time have authorized to give the particular type of
instructions to the Management Company and which the Management Company has
agreed to accept. A copy of a decision of the Board or its agents may be
received and accepted by the Management Company as conclusive evidence of the
authority of any such person or persons to act and may be considered as in full
force and effect until receipt by the Management Company of written notice to
the contrary.


6
CHARGES AND EXPENSES OF THE MANAGEMENT COMPANY



6.1
The Management Company (whether its duties have been delegated or not) shall be
responsible for the payment of the staff, personnel and office space and the
operation of computer systems (hardware and software) necessary to perform its
obligations under this Agreement.



6.2
For the services rendered, the facilities furnished and expenses undertaken
under this Agreement, the Management Company shall receive a fee as agreed from
time to time (the “Management Fee”) and as detailed in Appendix 2.



6.3
The remuneration and other sums payable to Service Providers appointed by the
Management Company in accordance with this Agreement shall be paid in accordance
with the provisions of the respective agreements and as disclosed, as the case
may be, in the Prospectus.



6.4
Transactions effected by the Management Company on behalf of the Fund which bear
costs of commission, stamp duty and any taxes chargeable in accordance with the
relevant market shall be paid or reimbursed by the Fund on demand.



6.5
The Management Fee is exclusive of VAT, which, if chargeable, shall be charged
in addition where appropriate at the rate for the time being applicable.



6.6
The Management Fee shall be payable as further detailed in Appendix 2.



6.7
The fees payable to the Management Company under this Agreement shall be its
sole remuneration for its services. The Management Company confirms that it
shall meet all its own expenses incurred in performing services under this
Agreement, including but not limited to organisation expenses, legal, audit
expenses, clerical and all other administrative


8



--------------------------------------------------------------------------------




expenses. Extraordinary expenses which are incurred by the Management Company as
a result of special assignments from the Fund or of events outside of the
ordinary course of business, such as expenses in relation to the dissolution of
the Fund or any of its Sub-Funds can be charged separately unless otherwise
agreed upon by the Parties or except where contrary to applicable law or
regulations.


6.8
The Management Company shall receive reimbursement from the Fund for all
out-of-pocket expenses reasonably incurred by the Management Company in the
performance of its duties under this Agreement.



7
LIABILITY OF THE MANAGEMENT COMPANY



7.1
The Management Company agrees to exercise the due care and diligence which can
be expected from a professional in carrying out its duties under this Agreement
provided, however, that the Management Company shall not be liable to the Fund
for any loss suffered by the Fund in connection with the subject matter of this
Agreement except as a consequence of non-performance of its obligations and
duties and of bad faith, negligence or wilful default in the performance of its
obligations and duties. The Management Company shall not be under any liability
on account of anything done or suffered by it in good faith in accordance with
or in pursuance of any legal instruction given by or on behalf of the Fund or
its Board.



The Management Company shall not be liable for any investment loss arising out
of any investment decision or act or omission by the Management Company, any
affiliate or any agent or any appointed Investment Manager provided the
investment loss did not arise as the result of a breach in the investment
policies or investment restrictions of the Fund as stated in the Prospectus or
of a non-performance of the Management Company's obligations and duties.


7.2
The Management Company shall not be liable or have any responsibility of any
kind for any loss or damage incurred or suffered by the Fund or by any third
party as the result of any failure, interruption or delay in the performance of
its duties or a Service Provider’s obligations under this Agreement, resulting
from any events not reasonably within the control of the Management Company or a
Service Provider (a "force majeure" event within the meaning of article 1148 of
the Luxembourg Civil Code as defined from time to time by the Luxembourg
jurisdiction).



7.3
The Management Company's liability towards the Fund under this Agreement shall
not be affected by the fact that the Management Company has delegated certain
functions to Service Providers.



7.4
The Management Company shall not be liable or have responsibility or any kind in
relation to any act or fact or the omission thereof that has or should have
occurred in the course of the business of the Fund prior to the appointment of
the Management Company becoming effective.



8
REPRESENTATIONS BY THE MANAGEMENT COMPANY



The Management Company represents and warrants that (i) it has the power and
authority to enter into this Agreement; (ii) the terms of this Agreement and all
actions contemplated hereby are in accordance with all applicable laws, rules
and regulations; (iii) it has the necessary licenses and approvals to act as a
management company; (iv) this Agreement has

9



--------------------------------------------------------------------------------




been duly authorised and executed by the Management Company and constitutes a
legal, valid and binding contract, (v) it has at the time of entering into the
Agreement at least the minimum level of capital and own funds required under the
Law; and (vi) it has adopted various policies and procedures required under the
Regulation and has implemented these policies and procedures as well as taken
measures to ensure that Service Providers comply, if required, with the
aforesaid policies and procedures.


The Management Company further agrees that it shall (i) promptly notify the Fund
upon the occurrence of any event which would cause the foregoing representations
and warranties to be no longer true; and (ii) indemnify the Fund for any loss or
liability it may incur as a result of the inaccuracy or breach by the Fund of
any of the foregoing representations.


9
CONFLICTS OF INTEREST



The Management Company undertakes to disclose all and any conflicts of interest
that may arise regarding the provision of its services in writing to the Board.
The Management Company represents and warrants that conflicts of interest
procedures have been implemented in accordance with the requirements of the
Regulation and the CSSF Circular. Notwithstanding this, the Management Company
shall be at liberty to act as management company to any other person or persons
it may think fit and nothing herein contained shall prevent the Management
Company from contracting or entering into any financial, banking, commercial,
advisory or other transactions whether on its own account or on the account of
other as may be allowable by law and regulation.


10
REPRESENTATIONS BY THE FUND



The Fund represents and warrants that (i) it has the power and authority to
enter into this Agreement; (ii) the terms of this Agreement and all actions
contemplated hereby are in accordance with all applicable laws, rules and
regulations (iii) this Agreement has been duly authorised and executed by the
Fund and constitutes a legal, valid and binding contract with the Fund; and (iv)
the Fund will have full responsibility for the payment of all taxes due on
capital or income held or collected in respect of its assets.


The Fund further agrees that it shall promptly (i) notify the Management Company
upon the occurrence of any event which would cause the foregoing representations
and warranties to be no longer true; and (ii) provide the Management Company
with true and complete copies of each amendment to the Fund's policies and
guidelines.


11
OBLIGATIONS OF THE FUND



The Fund confirms its obligation to meet all such expenses as described in the
Prospectus and as may be agreed between the Parties from time to time.

10



--------------------------------------------------------------------------------






12
INDEMNITY



The Fund agrees to indemnify the Management Company, its directors, officers and
employees and any delegates appointed pursuant to Clause 4 and their directors,
officers or employees against all expenses, losses, damages, liabilities,
demands, charges and claims of any kind or nature whatsoever (including, without
limitation, any reasonable legal expenses and costs and expenses relating to
investigating or defending any demands, charges and claims subject to the prior
consultation of the Fund) that may be incurred by it or made against it either
(i) as a consequence of any breach by the Fund of the Agreement or (ii) arising
out of any action properly taken by the Management Company in accordance with
the Agreement or (iii) as a result of the non-payment by the Fund of the
Management Fee which falls due under this Agreement.


The Management Company agrees to indemnify the Fund, its directors and officers
against all expenses, losses, damages, liabilities, demands, charges and claims
of any kind or nature whatsoever (including, without limitation, any reasonable
legal expenses and costs and expenses relating to investigating or defending any
demands, charges and claims subject to the prior consultation of the Management
Company) that may be incurred by it or made against it either (i) as a
consequence of any breach by the Management Company of the Agreement or (ii)
arising out of any action properly taken by the Fund in accordance with the
Agreement.


13
DURATION AND TERMINATION OF THIS AGREEMENT



13.1
This Agreement is effective as of [____________] 201[__] and is of no fixed
duration and will last until terminated as provided herein.



13.2
This Agreement may be terminated upon ninety (90) days written notice by either
the Fund or the Management Company giving notice to the other party.



13.3
When terminated by the Management Company, the termination of this Agreement
shall not become effective until the appointment of a new management company by
the Fund. In addition, the Fund and the Management Company shall cooperate on a
best effort basis to ensure that the new management company can promptly take
over its functions.



13.4
This Agreement may be terminated by either the Fund or the Management Company
with immediate effect by written notice if so required by law or any competent
regulatory authority.



13.5
This Agreement may further be terminated by either the Fund or the Management
Company forthwith by notice in writing to the other if at any time:



(i)
the other shall go into liquidation or if a receiver of any of the assets of the
other is appointed; or



(ii)
the other shall commit any serious breach of law or the provisions hereof and if
such breach is capable of remedy, shall not have remedied such breach within
thirty (30) days after the service of notice requiring the same to be remedied.




11



--------------------------------------------------------------------------------




13.6
On notice of termination of this Agreement the Management Company shall continue
to act in accordance herewith until the termination date unless otherwise
instructed by the Fund. The Management Company will complete expeditiously all
transactions in progress at termination and is authorised to arrange for the
retention and/or realisation of such assets as may be required to settle
transactions entered into prior to the actual date of termination. The
Management Company shall, in the event of such termination, deliver or cause to
be delivered to any successor or to the Fund if so requested by proper
instructions, all documents and papers of the Fund then held hereunder, and all
moneys or other properties of the Fund deposited with or held by it hereunder.



13.7
Termination will not affect accrued rights, existing commitments or any
contractual provision intended to survive termination and will be without
penalty or other additional payment. The Fund will pay (i) the Management Fees
pro rata to the date of termination; (ii) any additional expenses, costs or
disbursements necessarily incurred by the Management Company in terminating the
Agreement (only in case of termination at the initiative of the Fund); and (iii)
any losses necessarily realised in settling or concluding outstanding
obligations, save that the provisions of this sentence shall not be applicable
in case the Agreement shall be terminated for reasons relating to non-execution
or improper performance by the Management Company of its duties hereunder.



14
CONFIDENTIALITY



14.1
The Management Company shall respect and protect the confidentiality of all
information concerning the Fund and its assets and will not without the prior
consent of the Fund, disclose any such information to a third party except in
the proper performance of its duties, or as required by law or competent
authority.



14.2
The Fund shall not disclose to or share with any third party any confidential
information concerning the Management Company under this Agreement or its
affairs nor any information provided to it by the Management Company under this
Agreement except for the purposes of this Agreement or as may be required by the
relevant authorities in Luxembourg.



14.3
The Fund understands and agrees that, in order to perform the functions of the
Management Company, the Management Company uses, subject to the applicable laws
and regulations, information systems and support provided by the Franklin
Templeton Investments group and other Service Providers, to process data (which
includes that data relating to the Fund) at data centres located outside of the
Grand-Duchy of Luxembourg.



15
NOTICES



15.1
Any notice given hereunder shall be given by delivering the same by hand or
prepaid first class post, or by facsimile transmission confirmed in writing.
Such notice shall be addressed, dispatched or delivered to the Fund and to the
Management Company or as the case may be, to the address as written above or to
such other address as the Fund or the Management Company may notify from time to
time to the other in accordance with this clause. Any notice sent by prepaid
first class post shall be deemed to have been delivered seventy-two hours after
dispatch and any notice delivered by hand or sent by facsimile transmission
shall be deemed to have been delivered upon receipt. Failure to receive any
confirmation of any notice duly given by facsimile transmission shall not
invalidate such notice.




12



--------------------------------------------------------------------------------




The Management Company shall ensure that the Service Providers to whom one or
more functions have been delegated are promptly notified of any Instructions
regarding their activities.


16
Right to Receive Advice



16.1
If the Management company shall be in doubt as to any action to be taken or
omitted by it, it may request and receive advice, at the expense of the Fund,
from legal counsel selected by the Fund and may, but shall not be required to,
act thereon, and shall have no liability for any action reasonably taken or
omitted pursuant thereto.



17
ASSIGNMENT



17.1
The benefits and obligations under this Agreement between the Fund and the
Management Company shall not be assignable provided that either party may, with
the prior written consent of the other, assign the benefit and obligations under
this Agreement to any of its subsidiaries or holding companies or a subsidiary
of any such holding company.



17.2
No provision of this Agreement may be changed, varied, waived, discharged or
discontinued, except by an instrument in writing signed by all the Parties
hereto.



18
GOVERNING LAW AND JURISDICTION



This Agreement shall be governed by and construed in accordance with the law of
the Grand Duchy of Luxembourg. Any dispute arising therefrom shall be subject to
the exclusive jurisdiction of the competent courts of Luxembourg-City.



13



--------------------------------------------------------------------------------






IN WITNESS WHEREOF the Parties hereto have executed and delivered this Agreement
as of the date first above written.


For and on behalf of [_________________________________________]






 
 
 
 
 
By:
 
 
By:
 
Title:
Director
 
Title:
Director









For and on behalf of Franklin Templeton International Services S.à r.l.






 
 
 
 
 
By:
 
 
 
 
Title:
Conducting Officer
 
 
 





 





14

